PD-0445-15
                                                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                          Transmitted 10/13/2015 4:26:59 PM
                                                           Accepted 10/14/2015 10:40:44 AM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                            IN THE
       COURT OF COURT OF CRIMINAL APPEALS OF TEXAS
                ______________________________
                            No. PD-0445-15
                   _______________________________
                                                                October 14, 2015
                   THE STATE OF TEXAS, Appellant

                                   v.

                 DAVID FREDERICK CARY, Appellee

__________________________________________________________________
   On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-13-01010-CR
__________________________________________________________________


             APPELLEE’S NOTICE OF COUNSEL’S
             APPEARANCE FOR ORAL ARGUMENT




                                 John M. Helms
                                 Texas Bar No. 09401001
                                 BRODEN, MICKELSEN, HELMS &
                                 SNIPES, LLP
                                 2600 State Street
                                 Dallas, Tx 75204
                                 Tel: (469) 951-8496
                                 Fax: (214) 720-9594
                                 john@johnhelmslaw.com

                                 ATTORNEY FOR APPELLEE,
                                 DAVID FREDERICK CARY



NOTICE OF APPEARANCE—Page 1
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

      Undersigned counsel will appear for oral argument in this case on November

4, 2015 at 9:00 a.m.

                                    Respectfully submitted,


                                    ____/s/ John M. Helms____________
                                    John M. Helms
                                    Texas Bar No. 09401001
                                    BRODEN, MICKELSEN, HELMS &
                                    SNIPES, LLP
                                    2600 State Street
                                    Dallas, Tx 75204
                                    Tel: (469) 951-8496
                                    Fax: (214) 720-9594
                                    john@johnhelmslaw.com

                                    ATTORNEY FOR APPELLEE,
                                    DAVID FREDERICK CARY




NOTICE OF APPEARANCE--Page 2
                          CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I
certify that if the email address of the attorney designated below is on file with the
electronic filing manager, a true and correct copy of the foregoing notice was
served electronically by that electronic filing manager, on the following attorney
via electronic mail:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov

      I also hereby certify that if the email address for the designated attorney is
not on file with the electronic filing manager, a true and correct copy of the
foregoing pleading was served by email addressed to:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov


                                              ____/s/ John M. Helms____________
                                              John M. Helms




NOTICE OF APPEARANCE—Page 2